      Case 2:20-cv-00950-RFB-BNW Document 19 Filed 06/14/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF NEVADA

                                     ***
                                       )
GREGORY KERKORIAN, an individual,      )                 Case No. 2:20-cv-00950-RFB-BNW
                                       )
                  Plaintiff,           )
   v.                                  )                     VIDEO TELECONFERENCE &
                                       )                      TELEPHONE CONFERENCE
STATE OF NEVADA DEPARTMENT OF )                                 APPEARANCE ORDER
CORRECTIONS (NDOC), et al,             )
                                       )
______________________________________
               Defendants.             )


        In Response to General Order 2020-5 by the Chief Judge of this District in which she has
specifically authorized video teleconferences and telephone conferences pursuant to Section
15002(b) of the CARES Act, this Court has reviewed the record in this case and finds pursuant to
Section 15002(b) that delay of Motion for Preliminary Injunction Hearing until an in-person
hearing can be safely arranged would do harm to the interests of justice.

         Accordingly,
         IT IS ORDERED that a Video [15]/[16] MOTION for Preliminary Injunction Hearing is
set for June 16, 2020 at 10:00 AM in LV Courtroom 7C before Judge Richard F. Boulware, II.

       IT IS FURTHER ORDERED that members of the public seeking to have access to this
hearing must, prior to the day of the hearing, contact the Court by email to request access to and
receive permission to listen this hearing by telephone. Members of the public granted such access
must join the remote proceedings prior to their official commencement. Once a remote proceeding
has begun, no access will be granted to the proceeding.

        IT IS FURTHER ORDERED that no one or entity or organization, including but not
limited to counsel, counsel’s agents or staff, the Defendant, law enforcement agents/officers,
members of the public, who participate in or listen to this proceeding may record it in any manner.
Any individual, entity or organization that records this proceeding without written authorization
of the Court shall be subject to civil and/or criminal contempt penalties by this Court.

        IT IS FURTHER ORDERED that if questions, the parties shall contact the Courtroom
Administrator at “blanca_lenzi@nvd.uscourts.gov”, or (702) 464-5470 with information on how
to participate in the video conference.
     Case 2:20-cv-00950-RFB-BNW Document 19 Filed 06/14/20 Page 2 of 2



       IT IS FURTHER ORDERED that the parties shall file any necessary signed documents at
least ONE (1) Day prior to the scheduled hearing consistent with General Order 2020-05.



      DATED: June 14, 2020.

                                                __________________________________
                                                RICHARD F. BOULWARE, II
                                                UNITED STATES DISTRICT JUDGE
